ORDER

PER CURIAM.
Appellant, Charles Shannon, appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of murder in the first degree, RSMo section 565.020.1 (1994), and armed criminal action, RSMo section 571.015 (1994), and the court sentenced him to two consecutive terms of imprisonment.
We have reviewed the briefs of the parties, the legal file and transcript. As an extended opinion would serve ho jurisprudential pur*260pose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).